Electronically Filed
                                                       Supreme Court
                                                       SCWC-10-0000005
                                                       24-MAR-2014
                                                       10:14 AM



                         SCWC-10-0000005
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

            HAWAI#I MANAGEMENT ALLIANCE ASSOCIATION,
                Petitioner/Petitioner-Appellant,
                               vs.
 PREPAID HEALTH CARE OFFICE, DISABILITY COMPENSATION DIVISION,
DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS, STATE OF HAWAI#I;
A-1 MASTER ROOFING, INC.; PETER TAMURA; ROBERT J. CLEMENTS; AND
                        SUZETTE ANGUAY,
               Respondents/Respondents-Appellees.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-10-0000005; CIV. NO. 10-1-0151)
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
     Circuit Judge Crandall, in place of Acoba, J., recused)
          Petitioner/Petitioner-Appellant Hawai#i Management

Alliance Association’s Application for Writ of Certiorari, filed

on February 10, 2014, is hereby rejected.

          DATED: Honolulu, Hawai#i, March 24, 2014.

 William C. McCorriston,             /s/ Mark E. Recktenwald
 Kenneth J. Mansfield, and
 Jordan J. Kimura                    /s/ Paula A. Nakayama
 for petitioner
                                     /s/ Sabrina S. McKenna
 David M. Louie
 Frances E.H. Lum                    /s/ Richard W. Pollack
 for respondent
                                     /s/ Virginia L. Crandall